THORNTON, J.,
dissenting.
Contrary to the majority, I do not view the testimony of the accomplice-codefendant, Roner, regarding defendant’s participation with Roner in other crimes with which Roner was charged, as reversible error in the context in which it came into the case. Where defense counsel opened up the matter of Ron-er’s having turned state’s evidence in return for favorable treatment by the state on other charges, and having explored this deal extensively in cross examination, the state was entitled to show all aspects of that transaction. See State v. Rowley, 6 Or App 13, 485 P2d 1120, rev den (1971).
Nor do I feel that this testimony was as prejudicial to defendant as he now argues. After all, Roner had already testified without objection that several of the items used in the Security Office robbery had been stolen previously by the defendant.
Finally, the trial judge specifically instructed the jury that the testimony of an accomplice should be distrusted.
Considered in the light of the above circumstances, I do not believe that a new trial is warranted. As we indicated in State v. Washington, 36 Or App 547, 585 P2d 24, rev den 284 Or 341 (1978), the general rule is that adamissibility rulings by the trial court will not be disturbed on appeal unless an abuse of discretion is found. X find none here.